Earl Warren: Number 456, Leonard L. Grimes, versus Raymond Concrete Pile Company.
Harry Kisloff: May -- may it please the --
Earl Warren: Mr. Kisloff.
Harry Kisloff: May it please the Court. This is a Jones Act suit whose over mastering purpose is to afford a seaman injured in the cause of his employment and indemnity remedy. The dispositive issue in this case is whether or not the petitioner was a member of the crew of some vessel within the meaning of the exclusionary clause of the Defense Bases Act, that Section 1654. This involves not merely a tally of the evidence, taken in a light most favorable to the petitioner in view of the fact that there was a directed verdict from the District Court but it also involves a question of construction of congressional legislation with legislative history and Congressional intent. The facts are that the respondent entered into a contract with the United States government to receive a complete Texas Tower afloat at East Boston and to tow it to Georges Banks, high seas to elevate it and to install it and to complete all fabrication as necessary in accordance with plans and specifications submitted. In order to perform its contract, the respondent went about to gather materials, men and boats to perform this job and then went directly to the Pile Drivers Union because the man in that union possessed the required skills for doing all kinds of maritime tasks. It then went about and chartered with rules, two tugs and chartered without rules, two barges, intending to take personnel from off the tower and use them to men these barges when they arrive at the tower with supplies because the barges have to be anchored in close proximity to the tower so that the supplies would be removed from the barge to the tower. The plaintiff joined this craft at East Boston where he did maritime work readying him to sea, taking aboard supplies, lashing them, storing them, securing them and did some work upon the case on at sea. He then went with this boat and a group of 25 and all consisting of various types of workmen and he made up the bridals that secured the lines from the tower to the tug and then he watched the lines and he also made up or assisted in making up a bulkhead to prevent boarding seas from coming over the tower. When the tower arrived at its site, he performed maritime tasks to anchor the tower which was to handle windlasses. And then when the tower -- after the tower was anchored, he then performed some tasks to assist in getting the tower elevated and that required him to go over the site of the tower under very hazardous conditions with seas breaking over him. When the first barge arrived with supplies for the tower, he was ordered along with several -- with eight others to leave the barge and board that tower and he did so under perilous conditions. He had to leave the tower via a cargo net in rough seas and then after being transported to the barge, he worked for a period of some six hours doing work at a purely strictly maritime nature. And then he left the tower, got onto a tug and then, as the weather became more mirky, and the sea more rough, they took out a contraption that was rigged from -- direct on the tower and he boarded that contraption from a tug and no sooner that he leave the contraption that it hit the overhang of the -- of the tug and he received his injury. The court below made a policy decision, wherein it excluded all Texas Tower workers from the operation of the Jones Act. They ruled them all out. Contrary to clerk announcements of this Court both with respect to the rule relating to the submission of such an issue to the jury. And also, contrary to the decisions of this Court relating to the policy of bringing in under the Jones Act such maritime workers as Congress did not clearly exclude. The plaintiff's first contention, assuming for the moment that these words, “member of the crew” have the same meaning as the exact similar words in the Longshoremen's and Harbor Workers' Compensation Act assumed that they have that identical meaning then this plaintiff contends that there was a factual question as to whether or not he was a crew member of this barge. The barge was undoubtedly a vessel, she have no crew, if he was not one of its crew then who were its crew. His work was strictly of a maritime nature far different than any kind of work that dredge man do upon dredges and they have been held to be crew members on -- at least on a factual question. Now, actually he wasn't --
Speaker: Did the -- did the action take place on the barge?
Harry Kisloff: No. It did not. But it -- his activity aboard the barge created a zone of danger in which he met with his accident. In other words, his work aboard the tower as a crew men required him to go and to leave under hazardous and perilous conditions of the sea and it was that activity that produced his injury. The trial judge considered him --
Speaker: You mean that if he hadn't been one of those ordered to go on the barge, he wouldn't have been hurt?
Harry Kisloff: No. He would not have been hurt because --
Speaker: It's the result as having to get back on the -- on the (Voice Overlap) --
Harry Kisloff: That's right. He would not have been (Voice Overlap) --
Speaker: Is that your point?
Harry Kisloff: It was that activity. The trial judge considered that it was his activity at the time that controlled his status and as a matter of fact, he thought his status aboard the tower was very interesting but not material. And he followed a decision of this Court in O'Rourke against the Pennsylvania Railroad, where O'Rourke who was essentially a railroad man was considered a harbor worker in view of the fact that he happened to be on the top float at the time his injury occurred and that this Court so ruled as a matter of law. Following that decision, the trial judge considered him a crew member of the barge but the trial judge directed his attention to Section 1651, forgetting that there were other Sections such as 1654. And he thought, that no crew member of the barge could recover under the Jones Act if the work that he did was preparatory and ancillary to the work upon the tower because he said, that any exclusionary clause had to be derivative to the Longshoremen's and Harbor Workers' Compensation Act. And he came up with the thought that because of the broad language of Section 1651, negative, any -- any incorporation into the Defense Bases Act of the exclusion clause. In other words, all Congress intended to include was the compensation features of the Longshoremen's and Harbor Workers' Compensation Act. The judge made an error of oversight but the Circuit Court of Appeals held that this man was no crew member of the barge because even if injured on the barge because they said his work was of a temporary nature. And that suggests that ship owners can avoid the measure of their responsibility to crew members by a device of temporary crew members. And this Court has in the case of Seas Shipping -- Sieracki against Seas Shipping Company passed on one aspect of that question when the Court said that a ship owner owes to longshoreman, a duty to provide a seaworthy vessel because the longshoreman does the work of a crew member. In other words, he could delegate the work but never the responsibility. Those men who do the work and take the risks should be afforded the same relief as regular crew members. So that, taking this case even in its narrow aspect, Congress intended to afford to such persons who do strictly maritime work upon a strict vessel, the same relief because they endure the same peril, they do the same work and their need is just as great. Now, apart from -- apart from that the petitioner contends in the alternative that there was a factual question, as to whether or not this man was a member of the crew of the tower. Having in mind that he had a permanent connection with the tower, having in mind that at that time this accident occurred, the tower was merely in the process of being elevated and it had not lost its character as a -- as a vessel. The distinction, Congress intended to give an indemnity remedy for those persons who do the work of crew members take their risks. And the shape of the vessel should not determine the -- the remedy that a man is entitled to. If were -- if one were to go through the three cases that this Court has -- the two cases of this Court has passed upon, one was -- is the Gianfala case where the barge was sunk. Certainly, it was temporarily withdrawn from navigation, yet apparently, the man who did the work upon that thing and do the risks that men endure, that crew members endure. And then, if you were to analyze the Senko case and say, well in that case the vessel was merely a “tie by lines”, what difference does it make if the vessel was nailed. He got this thing out on the high seas and you have these men subjected to all the perils and all the dangers of the sea and they do the identical work of crew members. I have also argued in my brief that as a matter of fact, the Defense Bases Act does not restrict the application of the Jones Act one bit. Although, the Defense Bases Act uses the identical words of the Longshoremen's and Harbor Workers' Compensation Act, yet in fact it does not restrict the application of the Jones Act to any seaman because in that very act, it has incorporated the provisions of the Longshoremen's and Harbor Workers' Compensation Act. In that Act, Congress intended that only longshoremen and harbor workers working within the territorial waters of the United States should have a compensation remedy. That Act is a restricted Act. It does not apply to any longshoremen or any harbor workers working beyond the territorial waters of the United States. That Act was incorporated into the Defense Bases Act so that the only thing left is whether the broad language of Section 1651 negatives or shows an intention upon the part of Congress to pass a Compensation Act for a segment of seaman. And nowhere in the legislative history of the Defense Bases Act is there any indication that Congress intended to pass a Compensation Act for any segment of seaman. That broad language got in as an Amendment because after the Act was apparently drafted, there was a loophole in the Act. The original Act provided for accidents on bases and left alone accidents off bases. So, in order to take care of the loophole that there was in the law, Congress then went on and use very broad language indicating that they were covering up this loopholes, so not only did it cover accidents on base but it covered accidents off base. And also, the mere words, “members of the crew” because they happen to be identical with the mere words of “members of the crew” as used of the Longshoremen's and Harbor Workers' Compensation Act is not indicative that Congress intended to pass a Compensation Act for any segment of seamen. And having in mind the policy of this Court to bring within the hold of the Jones Act, all maritime workers who are not clearly excluded, there isn't anything in that Defense Bases Act that shows that Congress intended to -- to exclude a segment of maritime workers. Finally, the last argument that has been made that where a man is put in a position where he is in doubt as to which Act he falls under, the choice of the remedy should be his because of the over mastering purpose of the Jones Act. Now, my brother relies upon a definition of member of a vessel, meaning, a craft or any matter of craft used or capable of being used in navigation. That definition is inclusive but not -- but not -- it doesn't exclude other definitions, it's an inclusive definition but not a definition that is a limitation of other classes. I believe I'm covered, sorry.
Earl Warren: Mr. Kozol.
Frank L. Kozol: The Texas Tower that's involved in this litigation may it please the Court, is an artificial structure, three photographs which are contained in the record. It's located something over hundred miles beyond Cape Cod on the Georges Bank and was specially designed to constitute a warning base, a radar warning base sufficiently out to sea, so that our land based aircraft defenses might possibly have the time to intercept an enemy aircraft invader. My brother has argued to you in part of this argument that this unusual structure of which there are now several and others are going up in all parts of the world wherever we have bases, is and was advancing toward the reasons that after it was constructed by the Bethlehem Steel Corporation for the United States Navy on contract with it. It was told from the Bethlehem Yards, in East Boston in Boston Harbor, 110 miles out of sea by Cod to the place that had been selected by the Airforce as the proper place to establish this artificial island. And a picture of the -- the structure being told is also contained in the record. The plaintiff was engaged from the Pile Drivers Union, it does work on this structure for the sake of helping get it directed at its permanent side of the Georges Bank. He was engaged from that particular union for a fairly sound reason because in that union they have the men who had the skills for the erection of structures in water, in maritime waters. He went to work at the East Boston Yards and work there for three weeks. And before the tug came to tow the structure out to sea, he signed a contract, plaintiff, which is in the record. He went with the structure out to sea and when it arrived at the permanent site on the 12th of July in 1955, immediately went to work to get the structure elevated out of the water. And one of the exhibits, the photograph shows the structure out of the water either 20 feet above the high water mark, as the plaintiff testified or 60 feet above the high water mark as other witnesses testified but in any event forever out of the water. The structure was lifted out of the water according to the indisputable testimony, the day after it arrived at the site. It was lifted out of the water on the 12th of July. The photograph of the record is as of the 20th of July, the accident happened on the 21st of July. It's on the basis of the fact that this object, whatever it may be called and in effect it's an artificial island, was told, as a convenient means of transportation that might -- and notwithstanding, that it was forever out of the water. Several days, before the accident occurred, my brother argues to the Court that this object was a vessel. The argument was rejected by the District Court and the argument was rejected by the Court of Appeals and I think most rightly so, as decisions of this Court going back many, many years, have conclusively established. This object was never intended as an instrumentality for transpiration on water. The incidental fact that it was transported over the water to reach the site was a matter of convenience but it was not built nor intended nor is it used as a vessel. Plaintiff was taken by order of his boss, who was a construction superintendent, not an officer of the ship, from the Texas Tower elevated high above the water in a cargo net pull into a tug and sent out to help more barge. And great emphasis was placed at the trial upon the language in the Defense Bases Act, which talks of all work preparatory and ancillary to the main task of constructing a defense base. The plaintiff himself, at no time claim to be a member of a crew. The record will indicate that he was asked on several occasions at the trial and interrogatories, “What were you? What was your job? What where you at the time of your injury” and his answer was consistently, “I was a pile driver.” He's a pile driver to this day. The record indicates that he's the foreman of the pile driver on two other Texas Towers that the Government is building.
Earl Warren: What was he doing on the barge that day?
Frank L. Kozol: He went out on a barge, accompanied with several other men under orders of his superintendent to help anchor it, may it please the Court. And that's exactly what he did for six hours on the barge. He work winches, he gave signals, the barge had on it a load of sand and gravel that was vitally necessary in order to make concrete, in order to fill this enormous caissons that go down through the water and 40 feet into the soil. And that's how this structure is able to stand there forever, withstand all the storms in the Atlantic Ocean and serve as an aircraft defense radar warning base for the nation. He certainly, for the six hours that he's on the barge was doing work which seamen or crew members sometimes do. But in my conception of the law, as I understand the cases of this Court and the cases of the Courts of Appeals which I try to follow, the mandates of this Court, the particular task that he was doing on the barge is not to terminate it as to what his status was at the time of his injury. My brother has seen fit to draw the Court's attention to the fact that the Jones Act has been considered, a piece of legislation intended to give very careful protection to men on the high seas, seaman. This Court has stated and I think it's now beyond argument that after the Longshoremen's and Harbor Workers' Act is passed the word seaman was confined most carefully to members of a crew of a vessel. The most recent decision of this subject matter was in the last term of the Court, Senko against La Crosse in which the Court considered the entire subject matter and pointed out that perhaps the profession in the court's had not properly understood the impact of this Court's decision in Chicago Railroad against Bassett which is the first case in which the problem of who is and who is not a member of a crew, was taken out.
Earl Warren: Mr. Kozol, supposed that not only for this one day but supposed for a great many days he had been working on this barge each day, anchoring it as -- as a part of this job, would that made any difference at all to you?
Frank L. Kozol: It might have made a difference, may it please the Court. In the context of his entire employment obligation in order to determine whether or not working on the barge instead of six hours, let us say six days or six weeks or even six months. I would have to know, and I think the teaching of this Court indicates this, what was the totality of his employment obligation? Now, I should say that if we had a situation where a man was working on a barge for six weeks, you might have to conclude and I think it probably would have to conclude, that his job is changed. He was hired as a pile driver but his employer exercised his employer's privilege of changing his job and he converted him from a pile driver into a member of a crew of a vessel and I do not deny that the barge was a vessel.
Speaker: Supposing he had been injured on the barge during the six hour period. What would have been your position?
Frank L. Kozol: I think it would make -- one -- I alter a difference. I think he would still be covered by the Defense Bases Act because the work on the barge depends upon his status at the time that he was injured. At the time he was injured not withstanding his transitory assignment to do the work of a seaman for six hours, he was nevertheless a pile driver. That's the position I take, if Your Honor please and I think the case is supportive.
Earl Warren: How long do you think he would have to work in that -- in that way in order to change the character of his job so as to bring him under the Jones Act?
Frank L. Kozol: Well, I wish I were able to give a mathematical or yardstick rule to that Your Honor. I don't think it's possible to do that. I would say that if instead of working for six hours, he worked for six minutes, there's no question about it. I would say, that where he worked several weeks as a pile driver and on the obvious pattern of this case was sent to do a transitory job in order that he might continue to do his basic job which is to sink the case on to set up the towers that unquestionably, he cannot be considered a member of a crew of a vessel. If he worked for six days, I would have to know what is the totality of his employment obligations and if he worked for six weeks, I would be inclined to say that the nature of his job had been changed by his employer. Now --
Earl Warren: Well might not that be a jury question to determine whether he was a member of the crew or not?
Frank L. Kozol: If he worked for six weeks. Yes, Your Honor.
Earl Warren: Well --
Frank L. Kozol: If he worked for six days. I don't know. I'd have to know the whole pattern. If you ask me that this work -- if this worker here was put on that barge for six days and then it was hurt returning to his job, I would say Your Honors that that is not a jury question and he is still a pile driver. If he was on the barge for six weeks, I would say that under those circumstances it becomes beyond argument that his employer had changed his job from a pile driver to the member of a crew of a vessel.
Earl Warren: Well, does it have to be beyond argument to make it a jury question?
Frank L. Kozol: No. There has to be some evidence of it, Your Honor. But I think in this case, there can't be any argument that it was anything other than a pile driver because it's clear on the testimony. And the testimony is beyond dispute that his job on this barge was a transitory job within the concept of specific language in the Defense Bases Act which talks of work preparatory and ancillary to the construction of the base. That's exactly what he was doing.
Earl Warren: Well, when -- if he was there for six days, wouldn't be ancillary to the construction of the base just the same?
Frank L. Kozol: That's right. And Your Honor will recall, that I said if you were there for six days under these facts, I would say that he was a pile driver and not a member of the crew.
Earl Warren: But you thought there might be a jury question there.
Frank L. Kozol: If there was six weeks.
Earl Warren: Only if its six weeks.
Frank L. Kozol: Yes. Yes, Your Honor.[Laughs] Now, my brother has indicated that he has a special regard for the Jones Act. There's some sacred piece of litigation. He hasn't used that language. That's my own characterization of it. The Jones Act was passed in 1920 for now, perfectly clear on obvious reasons and very salutary ones. The Longshoremen's and Harbor Workers' Act was passed in 1937 and this Court indicated, that the passage of the Longshoremen's and Harbor Workers' Act changed the meaning of the word “seaman” in the Jones Act and thenceforth confined it to members of a crew of any vessel and came a decision which indicated that masters are entitled to the very same protection as members of crew and lump them all together. We were approaching the war in 1940, the Lease Lend Act had gone into effect and the nation was preparing for the inevitable. President Roosevelt has indicated there was a grave danger and we went ahead and try to protect ourselves by building bases outside the continent of United States. The Court will recall that we started with Bermuda and some of the other islands. Congress passed an Act incidentally, very vigorously sponsored by Senator Pepper in order to induce skilled American workers to go out into those hazardous areas and that was in 1940. And build our defense bases. And then came Pearl Harbor, we're at war and the Act was found to be insufficient, so the Congress went ahead and passed the Defense Bases Act which is amended to the 1940 Act in December 1942. And the purpose of it from the Congressional debates, some of which I have brought to the Court's attention in my brief were to make certain that we got our bases built and that workers who were hurt or killed would have quick sure certain protection for themselves and their families. I don't suppose this Court took certiorari of what is essentially a case of very minor personal injuries in order to decide the merits in this particular case. It seems to be now that in light of the overpowering purposes of the Defense Bases Act and the fact that we are enlarging our defense bases all over the world that this Court may take this case as the opportunity to instruct the bar and the lower federal courts, as to what standards to use in the determination or whether or not there is sufficient evidence to decide whether a person who comes in to Court as a plaintiff is a member of a crew. And if a Court can determine that on standards laid down by this Court to intelligently instruct the jury so that a jury of untrained layman and apply some standards and determine whether a claimant is or is not a member of a crew of a vessel. And just as in the negligence cases, to which allusion was made in the majority opinion of the Senko case if the evidence is not sufficient, just as I sincerely believe that it is not sufficient here, a Court is to direct a verdict and where it is sufficient the findings of the trier of facts whether it would be a commissioner as it was in the Bassett case or a jury as its been in so many other cases, should stand whether or not the appellate court likes the result.
Hugo L. Black: Are you now depending the judgment on the basis of Judge Wyzanski's holding or that of the Court of Appeals?
Frank L. Kozol: I am prepared, if Your Honor please, to argue in support of the judgment by both of them. I do not think Judge Wyzanski made any mistake at all and I do not subscribe to my brother's characterization of his mental processes.
Hugo L. Black: I thought -- I thought in your -- I -- I asked because I thought in your brief, you said the only place is whether he is a member of the crew.
Frank L. Kozol: That's right.
Hugo L. Black: That that was not the basis on which Judge Wyzanski decided that.
Frank L. Kozol: Yes, it was Your Honor.
Hugo L. Black: So, he decided it was under the Defense Bases Act.
Frank L. Kozol: Judge Wyzanski, stated that under the Defenses Bases Act, having in mind the particular provision of that statue with talks of work preparatory and ancillary to the main provision that this man could not recover under the Jones Act. He went on to say that if this man worked for another employer, he might be considered a member of a crew of a vessel and that language at first flash maybe misleading. If this man, as I understand Judge Wyzanski's position, worked for a navigation company and his employment was to work on the barge. He would be a member of a crew of a vessel. My brother's point however was, that Judge Wyzanski didn't observed the exclusion of the Defense Bases Act which excludes from its coverage masters and members of a crew of a vessel but relied on the identical exclusion in the Longshoremen's and Harbor Workers' Act. Well, I don't believe for a minute that Judge Wyzanski overlooked the exclusion in the Defense Bases Act nor does it make any difference whether he did or not because the exclusion in each of the two statutes are absolutely identical. And if he had overlooked them both, it wouldn't make any difference because where the Court's ruling is correct. This Court has never considered itself bound by the Court's reasons even if they did wrong.
Hugo L. Black: I thought -- am I wrong? I -- I misunderstood Judge Wyzanski because I'm looking at here on page 19 of the petition for certiorari. It says his remedy is not by suit in this Court under the Jones Act even though he's working for another employer or an employee not having a defense bases contract, I would agree that he might be regarded as a member of the crew of the barge entitled under those circumstances, the useful method such as the Jones Act.
Frank L. Kozol: Yes, he said that.
Hugo L. Black: I thought he was excluding him from recovering on the ground that he just went under the Jones Act because he is under the translation of that.
Frank L. Kozol: Well, in the sense perhaps he was. He was saying that this worker --
Hugo L. Black: Did the Court of Appeals hold that? I'm -- I'm -- I haven't been quite clear that a per curiam opinion [Laughs]
Frank L. Kozol: They wrote the back of this, Your Honor. We observed the dissenting opinion was printed first then came the per curiam opinion of the Court of Appeals by Chief Judge Magruder and Justice Woodbury. The court of -- the majority of the Court of Appeals held pretty clearly, that on no construction of the facts whatsoever could this man be considered to be a member of a crew of any vessel. And the Court start its opinion with some such language as to indicate that it will be a perfectly futile act, to send it back to -- for jury to termination on the facts of this case. Well, as I indicated before, may it please the Court, I'd also boast for a minuted that this Court was interested in this case purely because the special facts of this case except as those special facts give the Court an opportunity which would be extremely salutary and very helpful to the bar and the courts to state the principles that are to govern the determination by trial judges, by juries and by Courts of Appeals of who is and who is not a member of the crew of any vessel. It is a fact that some of the cases have indicated that some over emphasis should be made on what the individuals doing at the moment he was hurt. And other cases have indicated that it makes no difference whatever, where he was or what he was doing at the moment he was hurt but it depends upon whether or not he had a permanent connection with a vessel, as defined by this Court, which is not a structure like a Texas Tower, not even a floating dry dock but a vessel in its true sense.
Earl Warren: We'll recess now Mr. Kozol.